Wright, J.
The only point made in appellants’ argument is, that, under the testimony, the judgment should have been in their favor.
Under the proof, we are inclined to the opinion, that plaintiffs, two of them at least, arrested McCornb, as peace officers, under a warrant issued by a magistrate on the information filed by Cleaveland; that they were paid their full legal fees therefor, and, in addition, retained for their expenses, in delivering him to the sheriff of Wapello county, fifty dollars found on the person of the prisoner; that Cleaveland actually discovered the murderer, and caused his arrest. And, thus believing, we hold, that, unless the terms of the offered reward clearly included plaintiffs, or persons acting as they were, this judgment was right.
The record recites, that plaintiffs offered in evidence this “ subscription list or reward,” but it is not embodied in the record, nor its contents or conditions in .any other manner brought to our attention. We cannot say, that persons acting as plaintiffs were clearly included in its terms. Indeed, we do not know but that its terms expressly excluded officers acting under process. We *80cannot presume a state of facts to show error. Presumptions are to be indulged in support of, but not against, a judgment. If plaintiffs had no right to the reward, it matters not what the rights of Oleaveland or his ássignees, the present defendants, may be.
Affirmed.